Citation Nr: 0106054	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-24 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from August 1958 to July 1961.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.  In support of his claim, the veteran gave testimony 
at a personal hearing held at the RO in January 2000. 


REMAND

The veteran claims entitlement to service connection for 
bilateral hearing loss.  The veteran alleges, and testified 
during a January 2000 hearing, that he developed hearing loss 
as a result of working as an aircraft electrician during 
service.  After reviewing the record, the Board concludes 
that additional development is required prior to further 
Board review of the veteran's appeal.

The Board notes that, during the pendency of the veteran's 
appeal, there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2097-99 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).   

The applicable law and regulations provide that service 
connection will be granted for a disability resulting from 
disease or injury incurred in or aggravated in the line of 
duty while in the active military, naval, or air service.  
See 38 U.S.C.A. §1110 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303 (2000).  For purposes of a hearing loss claim, impaired 
hearing will be considered a "disability" when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385 (2000).

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing loss 
disability (that is, hearing impairment to a disabling level) 
where hearing was within normal audiometric testing limits at 
separation from service.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  The Court explained that, when audiometric 
test results do not meet the regulatory requirements for 
establishing a "disability" at the time of the veteran's 
separation, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.  In this case, the veteran's 
service medical records do not reflect that the veteran 
complained of hearing loss or that he was diagnosed with 
hearing loss during service.  However, audiometric testing 
was not conducted at service separation.  The Board notes 
that the laws and regulations do not require in-service 
complaints of, or treatment for, hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  

Additionally, a post-service October 1963 VA examination 
report does not reflect that the veteran had hearing loss.  
Other post-service VA outpatient treatment records and 
private treatment records reflect that the veteran has been 
diagnosed with mild conductive hearing loss and sensorineural 
hearing loss.  In a November 1999 statement, John Bonacorsi, 
M.D., opined that the veteran's hearing loss was due to 
exposure to jet engine noise.  However, it is not clear 
whether Dr. Bonacorsi reviewed the veteran's claims file and 
he did not provide any reasons or bases to support his 
opinion relating the veteran's current hearing loss to 
exposure to jet noise during service.  Additionally, clinical 
treatment records from Dr. Bonacorsi, if available, have not 
been requested or associated with the claims file.  Finally, 
the veteran has not been afforded a current VA audiological 
examination, including a medical nexus opinion.

The record reveals that the veteran advised the RO that he 
received treatment for hearing loss from the various 
providers including the Jefferson Barracks Veterans Hospital 
in 1989, the John Cochran VA Medical Center in February 1989 
and February 1990, Dr. Laycock, Dr. Gladstone (in Indiana), 
Dr. Storm (in St. Peters, Missouri), Dr. Bates in 1962 or 
1963 (in Indiana) and Med First and other walk-in clinics in 
Indiana and Missouri.  The veteran indicated that many of 
these physicians were deceased or retired.  The RO requested 
and received treatment records from the Jefferson 
Barracks/John Cochran VA Medical Center.  Requests for other 
private treatment records were not made.  

The Veterans Claims Assistance Act of 2000 specifically 
provides that the Secretary "shall make reasonable efforts 
to obtain relevant records (including private records) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain."  Further, after the 
Secretary makes reasonable efforts to obtain relevant 
records, the Veterans Claims Assistance Act of 2000 provides 
that the VA Secretary "shall notify the claimant that the 
Secretary is unable to obtain records with respect to the 
claim."

Additionally, where the totality of the evidence establishes 
that the veteran has a current disability that may be 
associated with his period of service and there appears to be 
insufficient medical evidence of record for VA to decide the 
claim, VA's duty to assist includes providing the veteran a 
medical examination.  

In light of the foregoing, the Board concludes that this 
matter should be remanded to the RO so that additional 
efforts can be made to obtain outstanding treatment records 
and to afford the veteran a current VA audiological 
examination, including a medical opinion as to whether any 
current hearing loss or hearing loss disability found is 
related to service.  Efforts to obtain outstanding treatment 
records should be documented and if unsuccessful, the RO 
should notify the veteran of the same.  Accordingly, this 
case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
his representative and obtain complete 
information regarding the names and 
addresses of all health care providers, 
governmental and private, who have 
treated him for hearing loss and obtain 
and associate these records with the 
claims file, including any outstanding 
treatment records from VA Medical 
facilities and those private healthcare 
providers mentioned by the veteran, 
including Dr. Laycock, Dr. Gladstone, Dr. 
Storm, Dr. Bates, Dr. Bonacorsi, and Med 
First and other walk-in clinics in 
Indiana and Missouri.  

2.  The veteran should be afforded a VA 
audiological examination to determine 
whether the veteran has current hearing 
loss "disability" (or "disability due 
to impaired hearing") as defined by 
38 C.F.R. § 3.385, and whether his 
current hearing loss or hearing loss 
disability is related to reported 
acoustic trauma in active duty service.  
The claims file should be made available 
to the examiner prior to the examination 
for review, and the examiner should 
indicate in writing that the claims file 
has been reviewed in conjunction with the 
examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  In light of the evidence of 
record, the substance of which is 
substantially set forth above, the 
examiner is requested to give an opinion 
as to whether it is at least as likely as 
not that any current hearing loss or 
hearing loss disability (as defined by 
38 C.F.R. § 3.385) is related to the 
veteran's in-service exposure to acoustic 
trauma or otherwise to disease or injury 
during the veteran's period of active 
service.  The examiner should discuss any 
other opinions of record regarding the 
cause of the veteran's hearing loss, 
including the opinion provided by Dr. 
Bonacorsi.  The complete rationale for 
each opinion expressed should be set 
forth, and must specifically include a 
diagnosis, or absence of a diagnosis.   

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
requested development has been 
accomplished.  If any development is 
incomplete, appropriate corrective action 
should be implemented.  Further, the RO 
is also requested to review the entire 
claims file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  

4.  If in order, the RO should furnish 
the veteran and his representative with a 
Supplemental Statement of the Case and 
afford them an opportunity to respond.  
In the Supplemental Statement of the 
Case, the RO should document that the 
notification and development requirements 
mandated by the Veterans Claims 
Assistance Act of 2000 have been 
completed.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


